Citation Nr: 0926608	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  04-28 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a neurological 
disability, to include as secondary to a head injury.

3.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from July 
1971 to September 1974 and in the U.S. Navy from February 
1975 to November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied, in pertinent part, the 
Veteran's claims of service connection for PTSD and for a 
neurological disability (which it characterized as migraines, 
whiteouts, or transient ischemic attacks (TIAs)), to include 
as secondary to a head injury, and also determined that new 
and material evidence had not been received to reopen a claim 
of service connection for hypertension, to include as 
secondary to PTSD.

In July 2006, the Board reopened the Veteran's previously 
denied claim of service connection for hypertension, to 
include as secondary to PTSD, and remanded the Veteran's 
appeal to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.

The Board notes that, in the July 2006 remand, a claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) was referred back to the RO for 
adjudication.  To date, however, the RO has not adjudicated 
this claim.  Accordingly, a claim of entitlement to a TDIU is 
referred back again to the RO for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  There is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.

3.  The Veteran's migraines, whiteouts, and TIAs are not 
related to active service and were not caused or aggravated 
by a head injury.

4.  The Veteran's current hypertension is not related to 
active service and was not caused or aggravated by his 
claimed PTSD.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).

2.  A neurological disability was not incurred in service; it 
was not caused or aggravated by a head injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2008); 38 C.F.R. § 3.310 (2005).

3.  Hypertension was not incurred in service; it was not 
caused or aggravated by the Veteran's claimed PTSD.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2008); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in October 2002 and August 2006, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence relating his disabilities to active 
service, evidence of an in-service stressor, linking evidence 
between PTSD and the in-service stressor, and noted other 
types of evidence the Veteran could submit in support of his 
claims.  The Veteran was provided with a PTSD Questionnaire 
and also was informed of when and where to send the evidence.  
After consideration of the contents of these letters, the 
Board finds that VA has satisfied substantially the 
requirement that the Veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for PTSD, a 
neurological disability, to include as secondary to a head 
injury, or hypertension, to include as secondary to PTSD.  
Thus, any failure to notify and/or develop these claims under 
the VCAA cannot be considered prejudicial to the Veteran.  
See Bernard, 4 Vet. App. at 394.  The claimant also has had 
the opportunity to submit additional argument and evidence 
and to participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in the August 2006 VCAA notice 
letter, as is now required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In response to all of this notice, 
the Veteran notified VA later in August 2006 that he had no 
further information or evidence to submit in support of his 
claims.  Thus, the Board finds that VA met its duty to notify 
the appellant of his rights and responsibilities under the 
VCAA.  

With respect to the timing of the notice, the Board points 
out that the Court has held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's claims are being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the Veteran's claims file; the Veteran does not contend 
otherwise.  The RO also has obtained the Veteran's service 
personnel records in order to attempt corroboration of his 
claimed in-service stressors.  In a February 2007 letter, the 
RO requested additional information from the Veteran 
concerning his claimed in-service stressors; there is no 
record of a response.  And, as will be discussed below, the 
Joint Services Records Research Center (JSRRC) was unable to 
corroborate the Veteran's claimed in-service stressors.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Pursuant to the Board's July 2006 remand, the Veteran was 
provided with VA examinations which addressed the contended 
causal relationships between PTSD, a neurological disability, 
hypertension, and active service.  With respect to the 
Veteran's service connection claim for PTSD, there is no 
competent evidence of an in-service stressor.  Service 
connection for PTSD cannot be granted in the absence of an 
in-service stressor and an after-the-fact medical opinion 
cannot serve as the basis for corroboration of an in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  
Thus, the Board finds that additional examinations are not 
required.  Accordingly, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred PTSD during active 
service.  He also contends that he incurred migraines during 
active service, including as secondary to a head injury.  He 
further contends that he incurred hypertension during active 
service, including as secondary to PTSD.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including cardiovascular-renal disease (including 
hypertension), are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008).  The provisions 
of 38 C.F.R. § 3.310 were amended, effective from October 10, 
2006; however, the new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to current level of disability.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of 
the change was merely to implement the requirements of Allen 
v. Brown, 7 Vet. App. 439 (1995), the new provisions amount 
to substantive changes to the manner in which 38 C.F.R. § 
3.310 has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
Veteran's claim was filed prior to the effective date of the 
revised regulation.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, on 
periodic physical examination in December 1974, the Veteran 
denied any relevant medical history.  Clinical evaluation was 
normal.  The Veteran's blood pressure was 132/80, his vision 
was 20/20 bilaterally, and he passed a color vision test.

In March 1976, the Veteran's ocular history included reading 
discomfort, blurry vision, and headaches.  The Veteran's 
uncorrected vision was 20/30 in the right eye and 20/25 in 
the left eye.  

In September 1977, the Veteran complained of a "growth" on 
the right globe which had lasted for 10 days.  Physical 
examination showed gelatinous material on sclera medial to 
the nimbus and slightly yellow in color.  The provisional 
diagnosis was episcleritis.

On ophthalmology consult in October 1977, objective 
examination showed pinguecela in the right eye which was not 
inflamed, multiple fine non-staining subepithelial opacities 
in both eyes, clear lenses bilaterally, and a non-dilated 
fundus bilaterally.  The impressions were pinguecela in the 
right eye which was not inflamed and multiple corneal 
opacities probably from old superficial trauma.

On periodic physical examination in July 1978, the Veteran 
denied any relevant medical history.  Clinical evaluation was 
normal except for several scars.  The Veteran's blood 
pressure was 104/68, his vision was 20/20 bilaterally, he 
passed a color vision test, and his visual accommodation and 
field of vision were within normal limits bilaterally.

On periodic physical examination in November 1987, clinical 
evaluation was normal.  The Veteran's blood pressure was 
110/78.  The Veteran denied any relevant medical history.  

On periodic physical examination in March 1989, clinical 
evaluation was normal.  The Veteran denied any relevant 
medical history.  His blood pressure was 128/86, his vision 
was 20/20 bilaterally, and he passed a color vision test..    

In June 1991, the Veteran complained of pain in the right eye 
which had lasted for 2 days.  Objective examination of the 
right eye showed redness, edema, a pustule forming at the 
lower left corner at the lower conjunctiva which was 
consistent with a small white bump.  The assessment was 
internal hordeolum.  

At his retirement physical examination in October 1991, 
clinical evaluation was normal.  The Veteran's blood pressure 
was 122/82 and his vision was 20/25 in each eye.  The 
Veteran's medical history included high or low blood pressure 
which the in-service examiner attributed to labile 
hypertension.

The Veteran's DD Form 214 from his U.S. Army service shows 
that his military occupational specialty (MOS) was 
electronics device repairman.  The Veteran's DD Form 214 from 
his U.S. Navy service shows that his MOS was communications 
equipment technician.  His awards included the Sea Service 
Deployment Ribbon and navy and marine Corps Overseas Service 
Ribbon.  His service personnel records from his Navy service 
show that he consistently received high enlisted performance 
evaluations from his superior officers and was promoted 
throughout his Navy career.  

The post-service medical evidence shows that, in an October 
1999 letter, Timothy You, M.D., stated that he had examined 
the Veteran for complaints of sudden loss of vision in each 
eye.  "The first episode occurred in the right eye 
approximately one month ago with a complete lightening of the 
vision for approximately five second.  He had another episode 
yesterday that lasted slightly longer at fifteen seconds.  He 
notes his vision has return[ed] to baseline; he has not had 
any episodes of pain or trauma."  The Veteran denied any 
prior migraines or associated neurologic symptoms.  Physical 
examination showed vision of 20/20 in the right eye and 20/30 
in the left eye with correction, quiet lids and conjunctiva, 
clear cornea, deep and quiet anterior chamber, quiet iris, 
trace nuclear sclerosis of the lens, a healthy appearing 
optic nerve and central macula, some mild changes but no 
emboli in the vasculature, white without pressure with 
lattice degeneration in the periphery of each eye.  Amsler 
grid testing revealed images of blurred lines in the 
periphery.  Confrontation fields were full to finger 
counting.  The Veteran's blood pressure was 160/80.  Dr. You 
opined that the Veteran's decrease in vision in the right eye 
was most consistent with amaurosis fugax with a temporary 
loss of vision.  The diagnoses were probable amaurosis fugax 
in the right eye and lattice degeneration in both eyes.

In November 1999, the Veteran reported that he experienced 
another episode 1 week earlier where he saw hazy vision for 
1-2 seconds and then it resolved.  He denied any sudden 
complete loss of vision since his last visit.  He also denied 
any headaches or dizziness.  The Veteran's vision was 20/25 
in each eye.  Confrontation fields were full to finger 
counting.  The Veteran's blood pressure was 150/75.

In a June 2000 letter, Kathleen M. Fitzgerald, M.D., stated 
that she had evaluated the Veteran for visual episodes.  The 
Veteran reported that his vision problems had begun in the 
summer of 1999 "where his vision began to 'tunnel' and then 
all of [a] sudden it was [as] if a white sheet was covering 
his central vision for two to three seconds."  The Veteran 
stated that he had "an experience" with vision loss "about 
once a month [and] occasionally once a day [for] several days 
in a row where his peripheral vision seems to tunnel.  It 
tends to occur in the middle of the day usually when he is 
somewhat fatigued and there has been no complete loss of 
vision."  Neurological examination showed full orientation, 
cranial nerves within normal limits, flat discs, normal motor 
strength and sensation, coordination within normal limits, 
and symmetric deep tendon reflexes.  The impression was 
migraine "equivalents" versus TIAs.

On VA outpatient treatment in May 2002, the Veteran reported 
that he was "doing a little better on the medications."  He 
denied having any further panic episodes.  He stated, "I 
don't black out or faint, it is like a 'white out.'"  During 
these panic episodes, the Veteran stated that he "feels 
really shaky, then his vision gets blurry, and his peripheral 
vision narrows, then it is like a 'sheet is thrown over my 
head.'"  Mental status examination of the Veteran showed 
full orientation, linear thoughts, no evidence of psychosis 
or suicidal or homicidal ideation.  The assessment included 
rule-out PTSD.

The Veteran submitted a "Report of Disorder Affecting 
Consciousness" from the Oregon state Department of Motor 
Vehicles dated in June 2002 which shows that he reported 
episodes of vision loss of undetermined cause which had been 
diagnosed previously as optical migraines.  

On his completed PTSD Questionnaire dated in July 2002, the 
Veteran described his in-service stressor as being involved 
in a fistfight in 1975 or 1976 while serving aboard 
U.S.S. SAMUEL GOMPERS.  After being attacked by another 
sailor during this fistfight, the Veteran stated that he 
spent a week in sickbay recovering from his injuries. The 
Veteran described another in-service stressor as witnessing 
another sailor being shot to death by a Filipino national 
outside the Subic Bay Naval Base in the Philippines.  This 
incident occurred in January 1979.  The Veteran described a 
third in-service stressor as participating in funeral details 
between December 1981 and October 1983.  A fourth in-service 
stressor was described as pulling a dead sailor out of a bay 
in Malaysia in 1988 after he had fallen off of the ship, hit 
his head on concrete steps, and died.  A fifth in-service 
stressor was described as being threatened by a Filipino 
national and fighting for his life with this civilian in 
1979.   

On VA outpatient treatment in July 2002, the Veteran 
complained of "some type of 'spells' since 1999.  Two a day 
is the most frequent, [and] he may go one or two months 
without one."  The Veteran reported that his first symptom 
is the appearance of his temporal visual fields becoming 
white and spreading towards the nasal fields until his entire 
vision is white with no vision at all.  These symptoms 
occurred over 10-25 seconds and he saw no movement in front 
of his eyes and was unable to identify outlines of objects.  
The Veteran denied any facial numbness, speech impairment, 
impairment of consciousness, or migraine headaches.  He also 
reported that his vision returned to normal within seconds.  
Physical examination showed blood pressure of 153/93, grossly 
intact hearing, no speech impediment, symmetrical face, 
tongue protruding in the midline, pupils equal, round, and 
reactive to light and accommodation, no nystagmus, no 
impairment of eye movement, no gross temporal visual field 
defect, no pronator drift, normal arm and leg muscle stretch 
reflexes, no hand tremor, no extremity ataxia, and a normal 
tandem gait.  The assessment was episodes of either monocular 
amaurosis or bilateral amaurosis without any residual 
symptomatology and without mental confusion or periods of 
amnesia.  

In a November 2002 treatment note, a VA psychiatrist stated 
that the Veteran was permanently and totally disabled by his 
visual problems and was being treated for PTSD.  The 
assessment included PTSD.

On February 2, 2003,  the Veteran's complaints included 
visual disturbances which he described as "transient but 
acute episodes of complete vision white out" occurring 
several times a month on average, lasting only 15-30 seconds, 
and usually not associated with any other symptoms other than 
complete vision loss.  The Veteran reported that he 
experienced complete vision loss in both eyes "where 
everything appears white like a sheet."  The Veteran denied 
any associated alteration in consciousness, abnormal limb 
movements, loss of bowel or bladder function, or tongue 
biting.  He also reported transient diplopia and blurred 
vision which was rare, occurred once or twice a month, and 
lasted from seconds to 1-2 minutes.  The VA examiner noted 
that an MRI and EEG had been "unrevealing."  The Veteran 
had no risk factors for epilepsy.  His medical history 
included hypertension and PTSD.  Physical examination showed 
blood pressure of 143/98, negative straight leg raising, full 
orientation, articulate and fluent language, pupils equal, 
round, and reactive to light and accommodation, extraocular 
movements intact, visual fields intact to finger counting, 
fundi appeared normal, blinks to confrontation, no nystagmus, 
equal facial sensation, no facial droops, hearing intact to 
finger rub, palate upgoing, tongue midline with no atrophy or 
fasculations, normal muscle bulk and tone, 5/5 muscle 
strength diffusely, intact coordination, and a stable casual 
tandem gait.  The VA examiner doubted that the Veteran was 
having TIA's "especially in light of [the] bilateral nature 
of [his] symptoms."  The differential diagnoses included 
migraines, occipital lobe seizures, or other intrinsic eye 
pathologies.

On February 24, 2003, the Veteran's complaints included 
continued optical whiteouts periodically.  Objective 
examination showed a regular heart rate and rhythm with no 
murmur.  The assessment included hypertension not controlled 
sufficiently with medication and visual whiteout events 
"which could still conceivably be a TIA."

In May 2003, the Veteran complained of "spells" since 1999.  
He described his spells as transient but acute episodes of 
complete vision white out.  These spells occurred several 
times per month on average and each spell lasted only 15-
030 seconds and was not associated usually with another 
symptoms aside from complete vision loss in both eyes "where 
everything appears white like a sheet."  The Veteran denied 
any associated alteration in consciousness, abnormal limb 
movements, loss of bowel or bladder, or tongue biting.  After 
each episode, the Veteran stated that "he feels lethargic 
and occasionally sleeps."  It was noted that, following an 
extensive work-up with this VA examiner, the Veteran's work-
up had been negative.  It also was noted that the Veteran had 
stopped working as a custodial technicians because of his 
spells.  His medical history included hypertension and PTSD.  
The Veteran's blood pressure was 154/96.  Neurological 
examination showed full orientation, articulate and fluent 
language, equal facial sensation, and no facial droop.  
Physical examination showed pupils equal, round, and reactive 
to light and accommodation, extraocular movements intact, 
visual fields intact to finger counting, fundi appeared 
normal, blinks to confrontation, no nystagmus, hearing intact 
to finger rub, palate upgoing, tongue midline with no atrophy 
or fasculations, normal muscle tone and bulk, 5/5 motor 
strength diffusely, intact coordination, and a stable casual 
gait.  The Veteran's electroencephalogram (EEG) was normal.  
A magnetic resonance imaging (MRI) scan showed the right 
temporal lobe was slightly larger than the left lobe but 
otherwise was symmetric and without temporal lobe lesion and 
mild white matter foci of increased T2 signal slightly more 
prominent, entirely non-specific, and may be related to early 
small vessel ischemic disease, prior inflammatory or 
infectious process, or demyelinating disease.  The VA 
examiner noted that he had "effectively excluded most 
worrisome conditions" and concluded that the Veteran was not 
having TIA's or seizures.  This examiner stated, "  I would 
probably lean towards migraine as the working diagnosis but 
even this seems atypical.  I wish I had more to offer, but 
this case remains unresolved."  The assessment was 
complained of transient visual phenomenon described as 
whiteouts, resulting in episodic complete visual loss.

In an August 2003 statement, the Veteran contended that his 
vision problems began during active service after being 
injured in a fistfight aboard ship.

In September 2003, the Veteran surrendered his drivers 
license because it had been was suspended by the Oregon 
Department of Motor Vehicles "for medical reasons."

On VA outpatient treatment in December 2003, it was noted 
that the Veteran had been referred by his primary care 
physician "because of optical white outs for which no 
medical cause can be found."  The Veteran described several 
of his claimed in-service stressors to the VA examiner.  This 
VA examiner concluded that "[m]ore data is needed" to 
evaluate the Veteran.  "Another diagnosis that needs to be 
considered is temporal lobe epilepsy."

In March 2004, the Veteran's complaints included optical 
whiteouts since 1999 which lasted 60-90 seconds and were 
preceded very briefly by tunnel vision.  He reported 
experiencing 2 whiteouts in January 2004 and 3 in February 
2004.  The Veteran also reported that "he literally sees red 
when he is very angry.  The whole room looks bright red but 
he still can see everything in the room."  The Veteran 
reported no contact with his family, 3 prior marriages, no 
contact with his 1 son, no current close friends, and 2-
3 casual acquaintance whom he talks to "once in a while."  
The VA examiner noted that he "could not elicit any 
evidence" of psychosis when he had seen this Veteran in 
December 2003.  The Veteran's test results also suggested 
that he was not malingering.  The Veteran's GAF score was 35, 
indicating some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  The diagnoses included chronic PTSD "from childhood 
abuse."  

In June 2004, the VA examiner noted that, although he had not 
seen the Veteran for ongoing psychological treatment, "I did 
a very extensive psychological assessment on him because no 
one else could figure out what was wrong with him."  This VA 
examiner concluded that the Veteran was totally disabled due 
to dissociative disorder.  "His 'optical whiteouts' are 
unpredictable and so prevent him from having a driver's 
license or maintaining full-time gainful employment."  

In November 2007, in response to a request for corroboration 
of the Veteran's involvement in a fistfight during active 
service which resulted in a 1-week stay in sickbay to recover 
from his injuries, JSRRC notified VA that, after reviewing 
the 1975 command history and deck logs for U.S.S. SAMUEL 
GOMPERS, there was no documentation of the Veteran's reported 
injuries.

On VA examination in February 2009, the Veteran's complaints 
included low grade dyspnea and a great deal of fatigue.  The 
VA examiner reviewed the Veteran's claims file, including his 
service treatment records and electronic VA medical records.  
The Veteran's history included optical whiteouts.  "The 
nature of these whiteouts was fairly obscure, from a medical 
point of view."  The Veteran denied any history of acute 
cardiac illness, including myocardial infarction, congestive 
heart failure, acute rheumatic heart disease, or cardiac 
surgery.  The VA examiner noted that the Veteran currently 
was "being minimally treated for blood pressure."  Physical 
examination showed blood pressure of 170/110, after five 
minutes at 154/110, and 160/106 at the end of the 
examination, a normal gait, pupils equal, round, and reactive 
to light and accommodation, extraocular movements normal, 
white sclerae, ateriovenous nicking, arteriolar tortuosity, 
and some degree of copper wire appearance to the smaller 
arteries, and no carotid bruits or cardiac murmurs.  The 
Veteran's electrocardiogram (ECG) was normal.  Chest x-ray 
showed no abnormalities.  The VA examiner opined that the 
Veteran's in-service blood pressure recordings were not 
conclusive for a diagnosis of hypertension.  He also opined 
that it was not clear whether the Veteran had PTSD or other 
mental health disorders related to active service although it 
seemed apparent that the Veteran had significant emotional 
distress "at this time, the etiology of which is not 
clear."  The VA examiner opined further that, if the Veteran 
was found to have PTSD, then "it would be a straightforward 
response to link the paroxysmal hypertension with" PTSD.  
The VA examiner concluded that it was less likely as not that 
the Veteran's optical whiteouts were psychiatric in nature 
and that the Veteran's current hypertension was related to 
active service or a continuation of hypertension diagnosed on 
active service.  The diagnoses included hypertension, 
paroxysmal in nature, partially treated, and conversion 
disorder.  

On VA PTSD examination in February 2009, the Veteran's 
complaints included whiteouts and PTSD.  The VA examiner 
reviewed the Veteran's claims file, including his service 
treatment records.  The Veteran described his in-service 
stressors in detail to this VA examiner.  Mental status 
examination of the Veteran showed no abnormal gesturing, 
posturing, or behavior, clean but somewhat disheveled in 
appearance, clean and washed but rumpled clothes, unruly and 
medium-length hair, decreased and agitated psychomotor 
energy, essentially normal though tense posture, logical and 
goal-related thoughts, normal speech, no delusional or 
hallucinatory phenomenon, no current suicidal ideation 
although reported past suicidal ideation, and thought process 
within normal limits.  The Veteran's GAF score was 45, 
indicating serious symptoms or any serious impairment in 
social, occupational, or school functioning.  The VA examiner 
opined that it was at least as likely as not that the 
Veteran's PTSD was caused initially by childhood abuse and 
aggravated by traumatic in-service incidents.  The diagnoses 
included chronic moderate PTSD, originating in childhood and 
aggravated by traumatic in-service incidents.

With respect to the Veteran's PTSD claim, the Board notes 
that there is a diagnosis of PTSD of record; thus, the 
central issue in this case is whether the record contains 
credible supporting evidence that a claimed in-service 
stressor actually occurred which supports the diagnosis.  The 
evidence necessary to establish the occurrence of a stressor 
during service varies depending on whether the Veteran was 
"engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. 
App. 60 (1993).  

In this case, the Veteran does not contend-nor does the 
evidence show-that he engaged in combat with an enemy force.  
The Veteran's service personnel records also do not show any 
combat citations or awards.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).  In such cases, the record must contain 
other evidence that substantiates or corroborates the 
Veteran's statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70 
(1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).

The Veteran has contended that he experienced multiple in-
service stressors which led to his developing PTSD.  As noted 
above, JSRRC notified VA in November 2007 that, after 
reviewing the 1975 command history and deck logs for 
U.S.S. SAMUEL GOMPERS, there was no documentation that the 
Veteran was injured following a fistfight which required a 1-
week stay in sickbay to recover from his injuries.  The 
Veteran's other alleged in-service stressors-witnessing 
another sailor being shot to death by a Filipino national 
outside of the Subic Bay Naval Base in January 1979, fighting 
for his life with a Filipino national in 1979, participating 
in funeral details between December 1981 and October 1983, 
and pulling a sailor out of a bay in Malaysia in 1988 after 
he had fallen to his death-either involve civilians where 
incidents could not be corroborated by JSRRC or are too vague 
to be capable of corroboration.  In this regard, the Board 
notes that the Veteran has not reported consistently the 
circumstances surrounding the alleged in-service stressor 
where he pulled a sailor out of the water after that sailor 
had hit his head on concrete steps on a pier in Malaysia.  
Although the Veteran initially reported on his July 2002 PTSD 
Questionnaire that he had pulled a dead sailor out of the 
water, he later informed the VA examiner at his most recent 
VA PTSD examination in February 2009 that, after he had 
pulled this sailor out of the water, "the man was alive to 
live another day."  The Veteran also has not consistently 
reported when the stressor involving fighting for his life 
with a Filipino national occurred.  Again, although he 
initially dated this in-service stressor to 1979, he 
subsequently informed the VA examiner in February 2009 that 
he had been treated for a boxer's fracture of the right hand 
following this incident.  A review of the Veteran's service 
treatment records shows that he was treated for a boxer's 
fracture in September 1984, more than 5 years after the 
alleged in-service incident had occurred.  Given the 
Veteran's inconsistencies concerning his alleged in-service 
stressors, the Board finds these statements not to be 
credible and entitled to no probative value.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).

There also is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.  As noted, the Board finds 
that the Veteran is not a credible historian regarding his 
claimed in-service stressors.  An after-the-fact medical 
opinion cannot serve as the basis for corroboration of an in-
service stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996).  
Moreover, it appears that the diagnoses of PTSD in the claims 
file were rendered by examiners who were not "informed of 
the relevant facts" concerning the Veteran's inconsistency 
regarding his alleged in-service stressors.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, 
the Board finds that the diagnoses of PTSD in the claims file 
are entitled to no probative value.

In summary, although the Veteran has been diagnosed as having 
PTSD, the Board finds no credible evidence that corroborates 
any of his claimed in-service stressors.  Indeed, the Board 
finds specifically that the Veteran's allegations regarding 
stressors are not credible.  Thus, as there is no evidence 
that any of his claimed in-service stressors actually 
occurred, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for a 
neurological disability, to include as secondary to a head 
injury.  Despite the Veteran's repeated assertions to the 
contrary, there is no evidence in his service treatment 
records that he was diagnosed as having a head injury 
following an in-service fistfight.  JSRRC confirmed in 
November 2007 that there was no evidence of the Veteran's 
alleged head injury.  The Veteran's service treatment records 
also show that he was not diagnosed as having migraines, 
TIA's, whiteouts, or other neurological symptoms during 
active service.  It appears instead that the Veteran first 
complained of a neurological disability in October 1999, or 
almost 8 years after service separation in November 1991, 
when he was seen by Dr. You for complaints of sudden loss of 
vision in both eyes and "whiteouts."

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence shows that the Veteran has 
reported that he continues to experience neurological 
problems, including "whiteouts," although repeated work-ups 
have been negative as noted on VA outpatient treatment in May 
2003.  In June 2000, Dr. Fitzgerald diagnosed the Veteran as 
having migraine "equivalents" or TIAs.  In July 2002, the 
Veteran specifically denied migraines and was diagnosed as 
having episodes of amaurosis (or blindness) without residual 
symptoms.  On February 2, 2003, the VA examiner doubted that 
the Veteran was experiencing TIAs because of the bilateral 
nature of his reported symptoms and the differential 
diagnoses included migraines.  On February 24, 2003, a 
different VA examiner concluded that the Veteran's symptoms 
"could still conceivably be a TIA."  Current regulations 
provide that service connection may not be based on a resort 
to speculation or even remote possibility, however.  See 
38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Accordingly, even if February 24, 2003, VA examiner's opinion 
is viewed in the light most favorable to the Veteran, this 
evidence does not establish service connection for a 
neurological disability, to include as secondary to a head 
injury.  

In May 2003, the VA examiner concluded that the Veteran was 
not having TIA's and "would probably lean towards" 
migraines as a working diagnosis for his reported symptoms 
"but even this seems atypical" and noted that the Veteran's 
"case remains unresolved."  Following VA examination in 
February 2009, the VA examiner opined that it was less likely 
than not that the Veteran's whiteouts were psychiatric in 
nature and diagnosed the Veteran as having a conversion 
disorder which caused his reported optical whiteouts.  Absent 
medical evidence relating the Veteran's neurological 
disability to active service or any incident of such service, 
to include the Veteran's claimed in-service head injury, the 
Board finds that service connection for a neurological 
disability, including as secondary to a head injury, is not 
warranted.

The Board further finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for hypertension, to include as secondary to PTSD.  
Initially, and as noted above, there is no competent 
diagnosis of PTSD based on a corroborated in-service stressor 
which could be related to active service.  The Veteran's 
service treatment records show that he was not diagnosed as 
having hypertension during active service or within the first 
post-service year (i.e., by November 1992) such that service 
connection for hypertension would be warranted on a 
presumptive service connection basis.  See 38 C.F.R. 
§§ 3.307, 3.309.  The Veteran's service treatment records 
show instead that, as the VA examiner noted in February 2009, 
his blood pressure was elevated only on 3 occasions during 
active service (in August 1991, October 1985, and at his 
separation physical examination when it was "marginally 
elevated").  The remaining in-service blood pressure 
readings were within normal limits.  

The post-service medical evidence shows that, as the VA 
examiner concluded in February 2009, the Veteran's elevated 
blood pressure readings taken between May 2002 and February 
2009 "are consistent with the increasing levels of emotional 
distress that he has been experiencing over the past several 
years."  The VA examiner concluded in February 2009 that, if 
the Veteran was diagnosed as having PTSD, his paroxysmal 
hypertension could be linked to PTSD.  As noted elsewhere, 
there is no competent diagnosis of PTSD; accordingly, the 
Veteran's hypertension is not linked causally to his claimed 
PTSD.  The VA examiner also opined in February 2009 that it 
was less likely than not that the Veteran's current 
hypertension was related to or aggravated by hypertension 
diagnosed while he was on active service.  Absent evidence of 
hypertension during active service or within the first post-
service year, and without evidence relating the Veteran's 
current hypertension to active service or any incident of 
such service, to include his claimed PTSD, the Board finds 
that service connection for hypertension, to include as 
secondary to PTSD, is not warranted.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a neurological 
disability, to include as secondary to a head injury, is 
denied.

Entitlement to service connection for hypertension, to 
include as secondary to PTSD, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


